Opinion by
Judge Lindsay :
The written memorandum of settlement executed by both parties, as well as other circumstances developed, by the record satisfy us that all accounts between them growing out of the partnerships during the year 1866 were fully settled at the time said paper was executed.
The demurrer to Green’s cross action for the $210 was properly sustained, and as he failed to amend, he must be taken to have abandoned the further prosecution of the same. Green’s claim for excess corn furnished in 1866 was evidently embraced in the settlement of the accounts of that year before referred to, hence his claim to the entire corn crop raised in 1867 was unfounded.

Turkr & Scott, for appellant.


Caperton, for appellee.

We think he received all the credits to which the proof showed he was entitled, and that the judgment in favor of Pullin is correct.
Judgment affirmed.
Judge Hardin did not sit in the case.